Opinion filed August 11, 2011




                                              In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-11-00153-CV
                                        __________

                         FRANCISCO MORALES, Appellant

                                                V.

         JOHN KENNMUR D/B/A KENN CONSTRUCTION, Appellee


                           On Appeal from the 118th District Court
                                  Howard County, Texas
                               Trial Court Cause No. 47018


                            MEMORANDUM OPINION
       Francisco Morales is the appellant in this appeal. He has filed an unopposed motion to
dismiss the appeal pursuant to TEX. R. APP. P. 42.1(a)(1). In the motion, appellant states that
“[t]he parties have now entered into a Settlement Agreement.” Therefore, in accordance with
appellant’s request, we dismiss the appeal.
       The motion to dismiss is granted, and the appeal is dismissed.

                                                           PER CURIAM

August 11, 2011
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.